Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 29, 2017

                                            No. 04-06-00624-CV

                                         IN RE Miguel ALVAREZ

                                     Original Mandamus Proceeding 1

                                                   ORDER


       On December 28, 2017, relator filed a motion asking this court to investigate the Bexar
County District Clerk and her deputy clerks. Relator alleges the District Clerk is not filing his
motions. This court has determined relator is not entitled to the relief sought; therefore, his
motion is DENIED.



                                                             PER CURIAM


ATTESTED TO:              __________________________
                          KEITH E. HOTTLE,
                          Clerk of Court




1
  This proceeding arises out of Cause No. 2004-CR-2389, styled The State of Texas v. Miguel Alvarez, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.